DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bort et al. (US 2014/0161686).
	Regarding claim 10, Bort discloses a micro-container comprising a tube (1352 in Figure 13), a nozzle with an aperture ([0073] L9-10), and a piston sealingly guided inside the tube ([0071] L13-17; [0101] discloses a syringe), 
	It is noted that while Bort does disclose 1352 in relation to 1320 in Figure 13, and does disclose in paragraph [0072] that the taper of loading port 1320 substantially corresponds to the taper of barrel 1352 of pipette-style dispenser 1350; the limitation "wherein the outer surface of the nozzle of the micro-container is formed such to provide a sealing form fit contact with an inner surface of the cone" does not structurally require or positively recite the cone. The outer surface of the nozzle of the micro-container disclosed possesses the necessary structure to function as claimed. The outer surface of the nozzle of the micro-container disclosed is capable of providing a sealing form fit contact with an inner surface of a cone.
	The recitations “for use in a digital microfluidics system for manipulating samples in liquid portions or droplets, the digital microfluidics system comprising a first substrate and a central control unit, wherein said first substrate comprises an array of electrodes, and wherein said central control unit is in operative connection to said electrodes for controlling the selection of individual electrodes thereof and for providing a number of said electrodes with voltage for manipulating liquid portions or droplets by electrowetting; in said digital microfluidics system, a working gap with a gap height is located parallel to the array of electrodes and in-between first and second hydrophobic surfaces, the two hydrophobic surfaces facing each other at least during operation of the digital microfluidics system, wherein said second hydrophobic surface is comprised by a cover on one side thereof, wherein the cover, on another side thereof, comprises at least one micro-container interface for safe introducing into and/or withdrawing of liquids from the gap, said at least one micro-container interface comprising a cone”, "for dispensing or aspirating liquid via the nozzle of the micro-container", "wherein the micro-container nozzle is adapted to be inserted into the cone, by which a liquid is transferrable through a fluidic access hole formed into the cover and interconnecting the cone and the gap", and "wherein the outer surface of the nozzle of the micro-container is formed such to provide a sealing form fit contact with an inner surface of the cone" are directed to the manner in which the apparatus is intended to be used and it is noted that recitations directed to the manner in which a claimed apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”).
	Regarding claim 11, Bort discloses all the claim limitations as set forth above.  The recitation “wherein the micro-container is pre-filled with a liquid selected from the group comprising reagents, oil, buffers and samples” is directed to the manner in which the apparatus is intended to be used and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”).
	Regarding claim 12, Bort discloses all the claim limitations as set forth above.  
The recitation “wherein the micro-container is adapted to transfer a sample to the digital microfluidics system, said sample being selected from the group comprising blood, saliva, urine, and feces” is directed to the manner in which the apparatus is intended to be used and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”).
	Regarding claim 14, Bort discloses all the claim limitations as set forth above.  Regarding the recitation “an outer surface of the tube of the micro-container is provided with a first gripping portion”; any portion of the outer surface of the disclosed tube is considered a gripping portion.  The claim does not structurally differentiate the gripping portion claimed from other portions of the outer surface of the tube.
	Regarding claim 15, Bort discloses all the claim limitations as set forth above.  Regarding the recitation “a distal end of the piston is provided with a second gripping portion”; any portion of the disclosed piston is considered a gripping portion.  The claim does not structurally differentiate the gripping portion claimed from other portions of the piston.
	Regarding claim 16, Bort discloses all the claim limitations as set forth above.  Bort further discloses the first and second gripping portions comprise an outer rim projecting radially from the outer surfaces of the tube and piston, respectively (1326 and 1356 in Figure 13).
	Regarding claim 17, Bort discloses all the claim limitations as set forth above.  
The recitation “wherein the micro-container is adapted to be loaded into a manifold” is directed to the manner in which the apparatus is intended to be used and it is noted that recitations directed to the manner in which a claimed apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”). It is noted that the manifold is not structurally required or positively recited in the claim(s).
	Regarding claim 18, Bort discloses all the claim limitations as set forth above.  Bort further discloses the first gripping portion is formed such to be received in a groove formed into the manifold such to releasably couple the micro-container to the manifold at least in an axial direction of the micro-container ([0117]). It is noted that the limitation "such to be received in a groove formed into the manifold such to releasably couple the micro-container to the manifold at least in an axial direction of the micro-container" is directed to the manner in which the apparatus is intended to be used, and it is noted that recitations directed to the manner in which a claimed apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.  It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”). It is noted that the manifold is not structurally required or positively recited in the claim(s).
	Regarding claim 19, Bort discloses all the claim limitations as set forth above.  Bort further discloses at least one rim part of the first gripping portion is formed planar and aligned with planar portions of the manifold in a region adjacent to the loaded micro-container (1326 in Figure 13). It is noted that the manifold is not structurally required or positively recited in the claim(s).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bort et al. (US 2014/0161686) as applied to claim 10 above, in view of Lee et al. (US 2013/0134040).
	Regarding claim 13, Bort discloses all the claim limitations as set forth above.  
Bort does not explicitly disclose the diameter of the aperture of the nozzle of the micro-container is ≤ 1mm.
Lee discloses the diameter of the aperture of a pipetting orifice is 0.3 – 3.0 mm (Table 1).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the nozzle aperture of Bort within the range disclosed by Lee because the diameter range disclosed is a known dimension in the art and one of ordinary skill would have a reasonable expectation of success when forming the aperture of Bort within the range disclosed by Lee.  Such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Additionally, selection of overlapping portion of the range disclosed has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive.  Specifically, applicant argues that Bort is silent regarding the claimed feature “the outer surface of the nozzle of the micro-container is formed such to provide a sealing form fit contact with an inner surface of the cone".  Applicant argues that the outer surface of the barrel 1352 and the inner surface of the loading port 1320 are not formed to be in parallel or rather to be in proper alignment once the barrel 1352 is inserted into the loading port 1320, and that instead, in Fig. 13 of Bort, the distal end of the barrel 1352 is shown to curved inwardly, and once inserted, the outer surface of the barrel 1352 is not able to provide a sealing form fit contact with the inner surface of the loading port 1320.
In response to applicant's argument, the claim does not structurally require or positively recite the cone. Thus, it is not dispositive whether Bort actually discloses the outer surface of the nozzle of the micro-container is formed such to provide a sealing form fit contact with an inner surface of the cone. (see 9/30/20 PTAB decision - paragraphs 4 and 5 of page 6, and paragraphs 1 and 2 of page 7 with regard to claim interpretation and the structure required by the claim limitation). The outer surface of the nozzle of the micro-container disclosed is capable of providing a sealing form fit contact with an inner surface of a cone. The claimed micro-container subject matter encompasses Bort's outer surface of the nozzle (1352), but does not encompass Bort's inner surface of the loading port 1320 (see 9/30/20 PTAB decision - paragraphs 1 and 2 of page 7 with regard to claim interpretation and the structure required by the claim limitation). Applicant's argument that the outer surface of the barrel 1352 is not able to provide a sealing form fit contact with the inner surface of the loading port 1320 is moot because claim 10 does not structurally require or positively recite a cone. 
	Applicant argues that there must be a gap between 1350 and 1320 in Bort to order to provide the disclosed venting, and that there is no sealing form fit between 1350 and 1320. In response to applicant's argument, as set forth above, claim 10 does not structurally require or positively recite a cone, and the outer surface of the nozzle of the micro-container disclosed possesses the necessary structure to function as claimed (capability to provide a sealing form fit contact with an inner surface of a cone). Additionally, teaching away is irrelevant to anticipation. (see 9/30/20 PTAB decision - paragraph 2 of page 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TAMIR AYAD/Primary Examiner, Art Unit 1726